Per Curiam.

In each case the defendant on sentencing asserted his innocence of the crime to which he had only a short time before pleaded guilty. Under these circumstances, namely, where prompt application is made, ‘ ‘ the court should be quick to offer the defendant an opportunity to withdraw his plea and at the very least conduct a hearing. Such opportunities offered will squelch the faker and protect the truly misguided ones ”. *698(People v. Nixon, 21 N Y 2d 338, at p. 355.) The courts in each of these cases should have at least held a hearing on the motion to withdraw the plea, on the basis of which to make an informed determination in accordance with the principles laid down in Nixon. Although usually necessary in the normal case we do not say a hearing is always necessary. (Cf. People v. Allen, 32 N Y 2d 693 [also decided today]; People v. Dixon, 29 N Y 2d 55.)